Citation Nr: 0823615	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of bilateral hip 
injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1946 to 
February 1949 and from June 1951 to January 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedurally, the Board notes that a January 1993 rating 
decision denied service connection for a bilateral hip 
disability.  However, the veteran submitted a notice of 
disagreement (NOD), and substantive appeal (VA Form 9) 
appealing only the denial of service connection for a right 
hip disability.  (Such an intention was made clear by the 
veteran at the beginning of an August 1993 hearing.)  As 
such, a November 1995 Board decision addressed only the claim 
of service connection for residuals of a right hip injury.  
In this case, given the manner in which the RO has developed 
the current appeal, to include claims relative to both hips, 
the Board will interpret the current claim as an application 
to reopen previously denied claims, which were denied in 
January 1993 as to the left hip, and in a November 1995 Board 
decision as to the right hip.


FINDINGS OF FACT

1.  By way of a January 1993 rating decision, the RO denied 
service connection for a bilateral hip disability; the 
veteran did not appeal the denial of service connection for a 
left hip disability.  

2.  Evidence received since the January 1993 RO decision is 
new to the record in that it was not previously submitted to 
agency decision makers; but does not relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.

3.  By a November 1995 decision, the Board denied service 
connection for residuals of a right hip injury.

4.  Evidence received since the November 1995 Board decision 
is new to the record, but does not by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a bilateral hip 
disability has not been received.  38 U.S.C.A. §§ 1110, 1131, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2006 and April 2007.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the previous remands and RO subsequent 
actions.  Id.)  Consequently, the Board does not find that 
the late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue and the 
text of the relevant portions of the VA regulations.  The 
veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and he 
was informed of the requirement that new and material 
evidence must be received in order to reopen a claim, and he 
was told what was required to substantiate the underlying 
service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

In the present case, the RO has obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records.  Further, as explained below, new and material 
evidence regarding the claim for service connection for a 
bilateral hip disability has not been received, and as such, 
VA is not required to provide a medical opinion regarding 
whether or not any such disability is related to military 
service.  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA is not required to provide a medical examination or 
opinion).  VA has no duty to inform or assist that was unmet. 

II. Law and Regulations

Pertinent VA regulations state that unless the chairman of 
the Board orders reconsideration, and with a few other 
exceptions not relevant in this case, all Board decisions are 
final on the date stamped on the face of the decision.  See 
38 C.F.R. § 20.1100(a) (2007).  Here, the veteran's claim of 
service connection for residuals of a right hip injury was 
denied by a Board decision dated in November 1995.  As such, 
this 1995 decision represents a final decision.  The Board 
concluded that the veteran's right hip disability was not 
incurred in service, noting that the veteran did not complain 
of any symptoms related to the right hip, nor did the record 
contain a reference to any disability until decades after 
service. 

Regarding the left hip disability, the Board notes that a 
decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a January 1993 rating decision denied 
service connection for a bilateral hip disability.  The 
veteran only submitted a NOD as to the denial of service 
connection for residuals of a right hip injury.  Therefore, 
this January 1993 rating decision represents a final decision 
as to the left hip.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the January 1993 denial (as to the left hip disability) and 
November 1995 denial (as to the right hip disability), and 
that also raises a reasonable possibility of substantiating 
the claim that a hip disability was incurred in or aggravated 
by his military service.

The pertinent law states that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

III. Background

At the time of the January 1993 RO decision denying service 
connection for a bilateral hip condition (final as to the 
left hip disability), the relevant evidence of record 
consisted of:  the SMRs, psychiatric clinical evaluations 
dated in July and August of 1950, a clinical report for 
compensation purposes dated in October 1957 related to 
gastro-intestinal problems, a December 1957 statement from 
the veteran's employer referencing his physical problems (not 
mentioning a hip disability), a letter from the veteran's 
pastor dated in December 1957 referencing his duodenal ulcer, 
with no mention of any hip disability, statements dated in 
March 1958 from the veteran's sister, brother and wife noting 
his stomach problems, an April 1988 VA examination for 
compensation purposes related to the veteran's heart and 
stomach, and a September 1992 statement from the veteran 
noting that he had hip and neck injuries during basic 
training, and also as a result of a jeep accident.  The 
record also contained numerous treatment reports from various 
doctors, including records dated from August 1991 through 
August 1992, not related to orthopedic or hip problems; 
records from C.S., M.D., dated from December 1975 through 
February 1981, (including hospital records noting admission 
for a duodenal ulcer dated in June 1978); and treatment 
reports from R.R., M.D. dated from May 1981 through September 
1988.  

Although most of the treatment records were related to 
physical disabilities other than the hip, the record does 
contain a June 1976 entry by C.R., M.D., of the Orthopedic 
and fracture clinic, noting that the veteran was unable to 
extend his hip completely, and diagnosing the veteran with 
acute bursitis of the hip joint.  Lastly, of record at the 
time of the January 1993 denial are November 1992 VA 
compensation examinations for the veteran's spine, hip, 
duodenal ulcer, and a mental disorder examination.  At the 
examination for the hip, the veteran reported a history of 
having been involved in a jeep accident in or about 1946, 
noting that he banged his right knee at that time, and stated 
that he had experienced intermittent pain in the right hip, 
which had become constant in the past two years.  The 
examiner diagnosed the veteran with right hip pain, 
unclassified.

At the time of the November 1995 Board decision, in addition 
to the evidence mentioned in the paragraph above, the 
relevant evidence consisted of:  an August 1993 decision 
review office hearing transcript and a September 1993 
statement from the veteran.

The evidence received since the November 1995 Board decision 
denying the claim of service connection for a right hip 
disability, includes:  a March 1994 x-ray of the knee; 
progress notes by M.V., M.D. of the VA Outpatient Clinic, 
dated from March 1994 through September 1995, related to the 
veteran's left knee; records from the Licking Hospital dated 
from June 1978 through June 1987, which noted treatment for a 
myocardial infarction, duodenal ulcer disease, and the left 
knee; a January 1996 statement from the veteran; VA 
examination reports dated in April 1996; progress notes from 
D.H., D.O., dated from January 1995 through October 2000, 
which do not reference a hip disability, an ultrasound from 
the vascular lab dated in January 2003, private treatment 
records from T.P., M.D. dated from January 2003 through July 
2003 related to the cervical spine, an electromyography (EMG) 
examination report from T.G., M.D. dated in July 2003 related 
to the cervical spine, an MRI of the cervical spine dated in 
July 2003, a statement from the veteran dated in April 2004, 
VA outpatient treatment records from the Columbus VAMC dated 
from March 2001 through April 2005, and a list of medications 
submitted by the veteran in September 2007.  The VA 
outpatient treatment records include an April 2005 x-ray and 
entry noting pain in the left hip with degenerative changes, 
and an October 2005 entry noting no tenderness to palpation, 
and no pain with passive range of motion.

IV. Analysis

Left hip disability

With respect to the left hip, the Board finds that although 
most of the records received since the 1993 RO denial are 
new, (except for a February 1980 record from Licking hospital 
related to the left knee which was previously of record), in 
the sense that the statements from the veteran, hearing 
transcript, private treatment reports, and VA outpatient 
treatment records were not of record at the time of the 
January 1993 denial, the records are not material because, 
when considered alone or with previous evidence of record, 
the newly received evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  

More specifically, treatment records from both VA and private 
physicians received since the January 1993 denial, do not 
contain notations, references or complaints related to a left 
hip disability, except for brief notations dated in 2005, 
which mentioned left hip pain on range of motion, and later 
noted no tenderness to palpation, and no pain with passive 
range of motion.  However, the vast majority of the records 
are related to the veteran's cervical spine disability and 
his duodenal ulcer, and make no mention of hip problems.  
More significantly, not only is there scant mention of a 
disability involving the left hip in the treatment reports, 
there is no medical opinion of record establishing a nexus 
between the veteran's left hip disability and his time spent 
in service.  As such, the newly submitted evidence cannot be 
considered material because it does not relate to an 
unestablished fact necessary to substantiate the claim-a 
connection between the veteran's current left hip disability 
and his time spent in the military.  Although the veteran 
offered additional details regarding the origin of his 
disability, it is not considered material evidence.  Here, 
the determinative, but missing, evidence would be medical 
evidence that a left hip disability was related to a disease 
or injury that occurred during military service.  

As such, because the evidence submitted since the January 
1993 denial does not raise a reasonable possibility of 
substantiating the claim, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for a left hip disability has not 
been received, and the application to reopen will therefore 
be denied.  

Right Hip disability

As with the left hip issue, while most of the evidence 
received since the November 1995 denial of service connection 
for residuals of a right hip disability is new (all but the 
February 1980 record from Licking hospital related to the 
left knee which was previously of record), in the sense that 
the private and VA treatment reports, hearing transcripts and 
statements from the veteran were not of record at the time of 
the earlier BVA denial, none of the aforementioned records is 
material.  Specifically, the records are not material 
because, when considered alone or with previous evidence of 
record, they do not relate to an unestablished fact necessary 
to substantiate the claim.  In this case, the salient point 
to make is that none of the newly submitted evidence raises a 
reasonable possibility of substantiating the claim because it 
does not contain a medical opinion relating any currently 
diagnosed right hip disability to the veteran's time spent in 
the military, including an injury sustained during basic 
training or in a motor vehicle accident (as mentioned by the 
veteran in his statements).  As such, the Board finds that 
new and material evidence adequate to reopen the previously 
denied claim of service connection for residuals of a right 
hip injury has not been received, and the application to 
reopen will therefore be denied.  

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen either of the previously 
denied claims of service connection has not been received, 
and the application to reopen will therefore be denied.


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for residuals of a 
right hip injury, the application to reopen is denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for residuals of a 
left hip injury, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


